DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 have been amended. Claims 3-28 have been canceled. Claims 29- 34 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is unclear and thus indefinite. Claim 31 is indefinite because how can the first search not be performed when the first search has already occurred in claim 1 and occurred before the second search.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 30-31 fails to include all the limitations of the claim upon which it depends on because it is removing limitations from claim 1 that it depends on as can be seen “wherein, in a case where the first search information obtained as a result of the first search includes the information for establishing the connection in the second connection mode, the second search is not performed” in claim 30 and in “wherein, in a case where the second search information has been obtained as a result of the second search, the first search is not performed” in claim 31. By not including both search as stated in claim 1, claims 30 and 31 fail to include all the limitations state in claim 1 that they depend on.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 31-34is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (US20160065667 herein after Aoki).

Regarding claim 1, Aoki teaches a communication device comprising: one or more memories that store a set of instructions ( [0035] “control unit and search unit (to be described later), and a recording medium (for example, a flash memory) that stores computer programs for implementing the control unit and search unit”); and one or more processors ([0121] “The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions”) that execute the set of instructions, the set of instructions, when executed, causing the communication device to perform operations ([0035] “control unit and search unit (to be described later), and a recording medium (for example, a flash memory) that stores computer programs for implementing the control unit and search unit”) comprising:
 performing a first search to search for another communication device without using an access point of  a wireless network to which the communication device belongs (Fig 6 “607 Search For P2P Devices”, [0038] “A P2P search unit 203 executes device discovery defined by Wi-Fi Direct(R) to search for a P2P connection compliant wireless network device (to be referred to as “P2P device' hereinafter). The P2P search unit 203 transmits a probe request through the wireless LAN control unit 201” ) and obtaining first search information for establishing a connection ([0038] “and receives a probe response from a P2P device, thereby discovering the P2P device. In the probe request, a prefix “DIRECT-” is added to SSID (Service Set IDentifier). Further, P2P information elements (to be referred to as “P2PIE” hereinafter) including capability information of a P2P device”) with said another communication device in a first connection mode in which the connection is made without using the access point ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”) or a second connection mode in which the connection is made via the access point;
 performing a second search to search for said another communication device via the access point of the wireless network (Fig 6 “609 Search For TDLS Devices”, [0037] “ATDLS search unit 202 searches wireless network devices participating in the wireless network 104 for a TDLS compliant wireless network device (to be referred to as “TDLS device” hereinafter). The TDLS search unit 202 transmits a tunneled probe request and a TDLS discovery request through the wireless LAN control unit 201”), and obtaining second search information ([0037] “The TDLS search unit 202 receives a tunneled probe response and a TDLS discovery response from a TDLS device, thereby discovering the TDLS device”) for establishing the connection with said another communication device in the second connection mode ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”);
 establishing the connection with said another communication device in the first connection mode without using the access point of the wireless network ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”) in a case where the first search information obtained as a result of the first search does not include information for establishing the connection in the second connection mode and the second search information has not been obtained as a result of the second search (Fig 14B “STA 105”, “P2P”, [0112] “In FIG. 14B, the connection form of the STA 105 is only the P2P connection, and only P2P is dis played in the connection form column”);
 and establishing the connection with said another communication device in the second connection mode via the access point of the wireless network ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”) in a case where the first search information obtained as a result of the first search includes information for establishing the connection in the second connection mode  or in a case where the second search information has been obtained as a result of the second search ([0037] “ATDLS search unit 202 searches wireless network devices participating in the wireless network 104 for a TDLS compliant wireless network device (to be referred to as “TDLS device” hereinafter). The TDLS search unit 202 transmits a tunneled probe request and a TDLS discovery request through the wireless LAN control unit 201”, (Examiner’s Note: [0037] applies to the alternative form “ in a case where the second search information has been obtained as a result of the second search”).
	
	Regarding claim 33, Aoki teaches a method of controlling a communication device, the method comprising:
 performing, by the communication device, a first search to search for another communication device without using an access point of a wireless network to which the communication device belongs (Fig 6 “607 Search For P2P Devices”, [0038] “A P2P search unit 203 executes device discovery defined by Wi-Fi Direct(R) to search for a P2P connection compliant wireless network device (to be referred to as “P2P device' hereinafter). The P2P search unit 203 transmits a probe request through the wireless LAN control unit 201” ),
 and obtaining first search information for establishing a connection ([0038] “and receives a probe response from a P2P device, thereby discovering the P2P device. In the probe request, a prefix “DIRECT-” is added to SSID (Service Set IDentifier). Further, P2P information elements (to be referred to as “P2PIE” hereinafter) including capability information of a P2P device”)  with said another communication device in a first connection mode in which the connection is made without using the access point ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”) or a second connection mode in which the connection is made via the access point;
 performing, by the communication device, a second search to search for said another communication device via the access point of the wireless network ([0037] “ATDLS search unit 202 searches wireless network devices participating in the wireless network 104 for a TDLS compliant wireless network device (to be referred to as “TDLS device” hereinafter). The TDLS search unit 202 transmits a tunneled probe request and a TDLS discovery request through the wireless LAN control unit 201”), and obtaining second search information ([0037] “The TDLS search unit 202 receives a tunneled probe response and a TDLS discovery response from a TDLS device, thereby discovering the TDLS device”) for establishing the connection with said another communication device in the second connection mode ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”); 
establishing, by the communication device, the connection with said another communication device in the first connection mode without using the access point of the wireless network ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”) in a case where the first search information obtained as a result of the first search does not include information for establishing the connection in the second connection mode and the second search information has not been obtained as a result of the second search (Fig 14B “STA 105”, “P2P”, [0112] “In FIG. 14B, the connection form of the STA 105 is only the P2P connection, and only P2P is dis played in the connection form column”); 
and establishing, by the communication device, the connection with said another communication device in the second connection mode via the access point of the wireless network ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”)  in a case where the first search information obtained as a result of the first search includes information for establishing the connection in the second connection mode or in a case where the second search information has been obtained as a result of the second search ([0037] “ATDLS search unit 202 searches wireless network devices participating in the wireless network 104 for a TDLS compliant wireless network device (to be referred to as “TDLS device” hereinafter). The TDLS search unit 202 transmits a tunneled probe request and a TDLS discovery request through the wireless LAN control unit 201”).

	Regarding claim 34, Aoki teaches a computer-readable storage medium storing a program for causing a communication device to execute a control method ( [0035] “control unit and search unit (to be described later), and a recording medium (for example, a flash memory) that stores computer programs for implementing the control unit and search unit”), the control method comprising:
 performing, by the communication device, a first search to search for another communication device without using an access point of a wireless network to which the communication device belongs (Fig 6 “607 Search For P2P Devices”, [0038] “A P2P search unit 203 executes device discovery defined by Wi-Fi Direct(R) to search for a P2P connection compliant wireless network device (to be referred to as “P2P device' hereinafter). The P2P search unit 203 transmits a probe request through the wireless LAN control unit 201” ),
 and obtaining first search information for establishing a connection ([0038] “and receives a probe response from a P2P device, thereby discovering the P2P device. In the probe request, a prefix “DIRECT-” is added to SSID (Service Set IDentifier). Further, P2P information elements (to be referred to as “P2PIE” hereinafter) including capability information of a P2P device”) with said another communication device in a first connection mode in which the connection is made without using the access point ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”)  or a second connection mode in which the connection is made via the access point; 
performing, by the communication device, a second search to search for said another communication device via the access point of the wireless network ([0037] “ATDLS search unit 202 searches wireless network devices participating in the wireless network 104 for a TDLS compliant wireless network device (to be referred to as “TDLS device” hereinafter). The TDLS search unit 202 transmits a tunneled probe request and a TDLS discovery request through the wireless LAN control unit 201”), and obtaining second search information ([0037] “The TDLS search unit 202 receives a tunneled probe response and a TDLS discovery response from a TDLS device, thereby discovering the TDLS device”) for establishing the connection with said another communication device in the second connection mode ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”);
 establishing, by the communication device, the connection with said another communication device in the first connection mode without using the access point of the wireless network ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”) in a case where the first search information obtained as a result of the first search does not include information for establishing the connection in the second connection mode and the second search information has not been obtained as a result of the second search (Fig 14B “STA 105”, “P2P”, [0112] “In FIG. 14B, the connection form of the STA 105 is only the P2P connection, and only P2P is dis played in the connection form column”);
 and establishing, by the communication device, the connection with said another communication device in the second connection mode via the access point of the wireless network ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”) in a case where the first search information obtained as a result of the first search includes information for establishing the connection in the second connection mode or in a case where the second search information has been obtained as a result of the second search ([0037] “ATDLS search unit 202 searches wireless network devices participating in the wireless network 104 for a TDLS compliant wireless network device (to be referred to as “TDLS device” hereinafter). The TDLS search unit 202 transmits a tunneled probe request and a TDLS discovery request through the wireless LAN control unit 201”).
Regarding claim 31, Aoki teaches wherein, in a case where the second search information has been obtained as a result of the second search, the first search is not performed ([0059] “The user can designate a connection to the TDLS device without waiting for a P2P device search result. The user can be prompted to preferen tially select the TDLS device displayed at the top of the device list”).

Regarding claim 32, Aoki teaches wherein the connection in the first connection mode is a wireless P2P connection ([0033] “The STA 105 can establish a P2P connection and perform Wi-Fi Display video transmission”),
 and the connection in the second connection mode is an infrastructure mode connection ([0030] “The STA 101 participates in a wireless network 104 constituted by an access point (AP)102, and belongs to the wireless network 104”, [0031] “While participating in the wireless network 104, the STA 101 can establish a TDLS connection with another wire less network device belonging to the wireless network 104, and perform Wi-Fi Display video transmission”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 29, 30,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Baron et al (US20180152976 herein after Baron).


	Regarding claim 2, Aoki does not explicitly teach wherein the operations further comprising: determining whether the first search information obtained as a result of the first search includes the information for establishing the connection in the second connection mode.
	However, Baron teaches wherein the operations further comprising: determining whether the first search information obtained as a result of the first search includes the information for establishing the connection in the second connection mode (e.g. [0042] “a source node can send an identifier to the sink node that can be used in establishing a connection …The sink node 230, in turn, can use the received identifier to attempt to establish other communication paths to the source node engaged in the discovery process … using the source node as an identifier, the sink node 230 determines whether the second communication path is secured or can be secured”, [0073] “The source node can select the path based on preferences configure by the user at the source node … based on preferences configured at the sink node.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effectiveness of the discovery.

Regarding claim 29, Aoki teaches wherein, in a case where the second search information has not been obtained as a result of the second search (Fig 14B “STA 105”, “P2P”, [0112] “In FIG. 14B, the connection form of the STA 105 is only the P2P connection, and only P2P is dis played in the connection form column”).
Aoki does not explicitly teach the determination is performed.
However, Baron teaches the determination is performed (e.g. [0042] “a source node can send an identifier to the sink node that can be used in establishing a connection …The sink node 230, in turn, can use the received identifier to attempt to establish other communication paths to the source node engaged in the discovery process … using the source node as an identifier, the sink node 230 determines whether the second communication path is secured or can be secured”, [0073] “The source node can select the path based on preferences configure by the user at the source node … based on preferences configured at the sink node.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effectiveness of the discovery.

Regarding claim 30, Aoki does not teach wherein, in a case where the first search information obtained as a result of the first search includes the information for establishing the connection in the second connection mode, the second search is not performed.

Baron teaches wherein, in a case where the first search information obtained as a result of the first search includes the information for establishing the connection in the second connection mode, the second search is not performed (Fig. 7 “710-730”, [0069] “the source node initiates discovery by sending a probe message that is received by the sink node , and the sink node responds with corresponding discovery messages.”, [0071] “an indication of a second communication path between the source node and the sink node using the source node identifier encoded in the device discovery message is received at the source node . The second communication path does not include the wireless peer - to - peer communication path used for discovery and sending the known identifier at process blocks 710 and 720 . For example , the source node may have a second communication path that is accessed via a wireless infrastructure connection that can be coupled to the sink node via an infrastructure network , including a LAN implemented with Ethernet”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoki to incorporate the teachings of Baron. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effectiveness of the discovery.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411